Citation Nr: 1602012	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to July 1980.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for an acquired psychiatric disorder as noted on the title page.

In a January 2013 VA Form 9, the Veteran indicated that she did not want a BVA hearing.  Then, in a VA Form 9 submitted in February 2013, she requested a hearing before the Board.  However, she withdrew the request after receiving notice of the hearing from VA in March 2013.  The Veteran's representative alleges that the Veteran's withdrawal of a hearing was not valid.  The Board does not agree.  The Veteran and the representative received notice of the hearing in March 2013, and the Veteran returned the form after checking a box indicating that "I want to withdraw my request for a Board of Veterans' Appeals hearing."   The Board finds that the withdrawal of the hearing was valid.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a psychiatric condition that is shown to be causally or etiologically related to any disease, injury, or incident during active service.
CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an August 2010 letter.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA psychiatric examination in August 2014.  The Board finds that the VA examination is adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (2013) (DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Initially, the Board observes that congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.

The Veteran has asserted that she has PTSD and that it was caused by sexual abuse from a sergeant during service.  In an April 2014 statement she wrote that "my sergeant every day that he would take me home after work he would put his hand up my leg or my skirt."  Earlier in a statement written in November 2010, the Veteran had said that she was on a search and recovery detail and was tasked with collecting body parts.  However, in a memorandum dated in March 2011, the RO made a formal finding that the Veteran's alleged stressor could not be verified.  The Board agrees with the RO's finding.  Further, based on the Veteran's later statements it is clear that the only stressor she is now alleging was the alleged sexual assault.

The Veteran has an extensive history of receiving psychiatric treatment since service.  However, there is no indication of treatment or complaints of psychiatric treatment during service.  The Veteran was discharged from duty for being apathetic and having a defective attitude.  However, there is no mention of any psychiatric problem.  At the separation examination in July 1980, clinical evaluation of Veteran's psychiatric condition showed normal results.  On the Report of Medical History completed at that time, the Veteran did not indicate any history of psychiatric problems.

The Veteran underwent a VA psychiatric examination in August 2014.  The following history was provided: "The Veteran currently resides with her 22-year-old daughter.  She states that she has always lived with her daughter.  She states that her daughter helps her by encouraging her to get into the shower and prepares her food for her.  She states that she 'can't keep a relationship.'  The Veteran states that 'I try, but they realize something is wrong with me and they run off.'  She denies ever having been married in the past and states that her longest relationship was with the father of 2 of her children.  'I had a 2 year old and a 2 month old and he left....he beat me up several times.'  She states that this relationship occurred between 1992-1994."

"The Veteran states that she has 2 children, ages 20 and 22 years old.  She states that her son 'calls me a psychotic bitch and spits in my face.  He abuses me.  He just went back to school and he can't ever come back to my house.'  The Veteran states that she has always had trouble with her son, stating that 'he used to curse when he was 2.'  She indicates that she has always gotten along well with her 22-year-old daughter.  'She knows I have a mental illness..."

"The Veteran indicates that she does not have any friends.  She states that her best friend died of lung cancer.  'She left me here by myself...she knows me more than my own sisters do and she's gone.  I have nobody her like her in my life.'  Her friend died in June 2011.  She denies having any other friends.  'I just chill in my room and wait for...(her daughter) to help me.'  She states that when she came out of the Air Force, 'I was different.  Everyone noticed it'.  She indicates that she did not have friends after getting out of the Air Force."

"The Veteran indicates that she enjoys animals and rescuing dogs.  She reported having a 13-year-old dog who is her only friend.  The Veteran indicates that she used to enjoy working out 20 years ago, but no longer does so."

She reported that she was "hospitalized multiple times for not eating or showering.  She states that she lied when she came to the ER at PVAMC and told them that she would be going to see her psychiatrist right away.  'They always want to admit me, that's why I lie and don't tell them everything....I'm just dying.'  The Veteran indicates that she eats once every 3-4 days.  She states that she has lost 22 pounds and currently weighs 112 pounds having gone down from 134 pounds in February or March.  She indicates that she does not get out of bed unless she has to do so.  'I'm not eating or showering.  I hate the sound of the birds in the morning.  I want it to just stay dark.  If I saw someone else like me I would feel so bad for that person....things should not have happened to me in my life.'"

The report continues: "The Veteran enlisted in the Air Force in 1978 and was honorably discharged in 1980, but was discharged because 'they said I can't adapt to authority....the stuff I had seen in there, I couldn't stay.'  She states that she was a services specialist working in billeting, but had a secondary job in search and recover.  'I think that's what happened to me.'  She also spoke of ongoing sexual molestation at the hands of a Sergeant..., detailed below.  The Veteran acknowledged getting an article 15 because she 'was told not to let anyone get behind the counter, even though it was a full bird Colonel.  So, they gave me an Article 15 because I was new and I did what they told me to do.'  When asked about the incidents documented in her personnel file regarding her being disciplined for disrespectful behavior toward officers when asked not to use the phone on work time, she stated 'I was probably mad because that guy was touching my butt all the time.  Wouldn't you be?...  I think he damaged me....maybe that's why I can't keep a relationship.'"

"Her military records indicate that, on multiple occasions, the Veteran was written up for making personal phone calls during work time.  These reports indicate that, on multiple occasions, she was asked to end a personal call and persisted on the call for up to an hour in some cases.  Reports indicate that, when a superior officer unplugged the phone on one such occasion, the Veteran screamed at, cursed at and threatened her.  These incidents were highlighted in a report requesting that the Veteran be separated from the service for inability to adapt to authority."

The examiner detailed the Veteran's psychiatric treatment since service, including hospitalizations and therapy.  The examiner also detailed the Veteran's legal problems since service.  

The examiner provided the following on the Veteran's alleged stressor: "She states that [the molestation] occurred 'the whole time...he would put his hand up my leg all the time and touch my butt'.  She states that she does not recall his name...  She indicates that she did not report these incidents.  'It's a man, and it's a bad man.'  She states that he was 'real dark skinned, smoked all day and had that stink breath.'  'He never had sex with me, but he was always rubbing on my leg...walking up real close behind me and whispering in my ear telling me to do things in a sexual way.  I would just cringe and go do it.'"

The examiner found that this stressor does not meet the criteria for PTSD.  The examiner concluded that "in the current case, the markers are insufficient to support the occurrence of a Criterion A event; thus, there is no diagnosis of PTSD established by this evaluation."  The examiner went on to opine that "there is identification of consistent, potentially confounding life circumstances (to include pre-military abuse/pre-military behavioral difficulties) such that it would be necessary to resort to mere speculation to conclude that the claimed MST event is associated with any post-military psychiatric diagnoses."

Upon examination, the examiner reported the following: "This Veteran presented for evaluation unaccompanied, appearing clean, adequately groomed and casually dressed.  She was alert and oriented to time, place, person and the purpose of the evaluation.  Her behavior was appropriate to the evaluation setting and she maintained eye contact with the examiner within normal limits.  Her attitude toward the examiner was cooperative.  Her affect was labile, becoming tearful repeatedly and her mood appeared dysphoric.  Her speech was of normal rate, rhythm and volume.  Her thought process was logical and goal directed and her thought content showed no evidence of hallucinations, delusions or mania.  Judgment and insight appeared poor.  She denied any active homicidal ideation, plans or intent, either in the past or present.  She acknowledged passive suicidal ideation, indicating that she frequently thought about how it would be easier for her when she was no longer living."

The examiner gave the following opinion: "This Veteran currently meets diagnostic criteria for Major Depressive Disorder with symptoms of anxious distress.  She reports a depressed and generally hopeless mood most of the time.  She states that she doesn't want to get up out of bed most days and feels she 'missed the boat,' stating, 'I'm older and I never accomplished shit.'  She reported feelings of worthlessness and focuses attention on what's wrong with her, indicating that she lacks confidence.  She reports frequent tearfulness and states that she thinks she will go to hell if she kills herself, but thinks about wanting to die.  She reports a loss of appetite with weight loss.  She reports significant fatigue and disrupted sleep, although her reports of her sleep difficulties were inconsistent.  She first stated that she could not fall asleep at all, and then later stated 'I can just sleep, would go to bed and sleep until tomorrow.  That's all I do.'  She also reports anhedonia and social withdrawal.  She also reports significant symptoms of anxious distress including constant worry about her kids, stating 'if I wasn't here how would they cope?'  She also reports feeling edgy and fidgety."

The examiner also reported the following: "Throughout the interview, the Veteran's answers were frequently inconsistent.  For example, she first stated that she did not sleep at all without medication, noting that she lays in bed with her eyes wide open unless she takes clonazepam.  However, later in the interview she reported that she sleeps all of the time stating 'I'll go home from here go to sleep, get up for a few minutes and then sleep until tomorrow morning.'  When the examiner noted this contradiction to the Veteran, she stated 'oh, that's because I sleep during the day, but not when I want to sleep at night.'  She also provided information that was not supported by clinical documentation.  One such report was her indication that she was in frequent contact with [her therapist] by telephone between sessions, which is not consistent with documentation from [the therapist], whose notes indicate that she has frequently missed sessions and do not reflect any phone calls with the Veteran in between sessions.  She has also not reported her alleged MST to [her therapist] despite asserting her strong attachment to [her therapist].  When the examiner noted this to her, she indicated that she had not shared this information with him because he was a male, but immediately indicated that she would do so following today's evaluation.  She also reported that she had almost been involuntarily hospitalized at PVAMC for psychiatric reasons 3 weeks prior to this interview.  However, clinical notes from this ER visit indicate that she presented with physical complaints and do not reflect evaluation of her mental health status, other than an indication that she was not homicidal or suicidal."

"This Veteran has a long documented history of aggressive behavior toward authority figures or those who attempt to redirect her behavior.  She did report a history of seriously maladaptive behavior in adolescence, indicating that she had started fires in school, smoked in school and put tacks on the teachers' chairs.  She acknowledged having a quick temper.  However, with respect to maladaptive behaviors documented from the time she entered the military until the present, upon inquiry the Veteran either denied, excused or deflected blame for these behaviors onto others.  For example, when the examiner was gathering military history, the Veteran indicated that she only had one Article 15 for not allowing 'a full-bird Colonel' behind the desk at her assigned post when she was new to her position.  However, upon inquiry she claimed that she did not recall the multiple incidents of exceedingly insubordinate and disrespectful behavior toward officers for which she was disciplined and for which her separation from the military was recommended.  In this case, she hypothesized that, if she had in fact behaved this way, she must have done so because she was upset about the sexual harassment she was experiencing at the hands of her Sergeant.  The Veteran's profile in CPRS also indicates that, in November 2012, the Veteran was being seen in the ER at PVAMC.  While awaiting a provider, she was observed by a staff member on a computer in the treatment room on Facebook.  When she was asked to please step back from the computer as her being on it was a violation of other patients' privacy, she was reported to have cursed at and threatened the staff member, requiring a report to the VA Police."

In conclusion, the examiner found that the "Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria."  She was diagnosed with Major Depressive Disorder with symptoms of anxious distress.  The examiner opined that STRs "are insufficient to support the onset diagnosis or treatment of depressive symptoms during military service.  In addition, the behavior that is documented in military records is inconsistent with a depressive presentation.  Therefore, it is less likely than not that this Veteran's Major Depressive Disorder was incurred in military service."

Therefore, the VA examination weighs against service connection.  The examiner specifically found that the Veteran does not have PTSD and that the condition the Veteran does have is not related to service.  The examiner provided a detailed rationale based on the examination results and the Veteran's treatment records.

The claims file also includes extensive treatment records.  The pertinent records were discussed by the examiner in the examination report.  Also, the records do not offer any evidence of a diagnosis of PTSD or a relationship between service and the Veteran's current psychiatric condition.  Therefore, there is no medical evidence that weighs in support of service connection.  

The Board has considered the Veteran's assertions about the connection between her psychiatric condition and her period of active duty service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the psychiatric condition at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

Further, the Board notes that the examiner identified several inconsistencies in the Veteran's reported history and medical treatment.  Also, the initial stressor that the Veteran alleged was inconsistent with her military career.  These instances weigh against the Veteran's credibility.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and personality disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


